Title: General Orders, 18 April 1776
From: Washington, George
To: 

 

Head Quarters, New-York, April 18th 1776
Parole Rhode-Island.Countersign Hopkins.


The Honorable the Continental Congress have been pleased to direct the Thanks of the United Colonies to be presented to the Officers, and Soldiers of their Army; who with unremitted Courage, and Perseverance, surmounted every Effort of the enemy, and every Obstacle of that severe Climate, in persisting for eleven Months, in the Blockade, and Seige of Boston, and finally forcing their Enemies to make a shameful and precipitate Retreat, from that once devoted town. This honorable Mark of the approbation of the Congress, would have been inserted sooner in the General Orders, had not their Express gone to the Eastward, while the Army was upon the march, and arrived only last evening from Boston.
